UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

woe ne eee ee eee xX
IN RE: - Chapter 13
Case 17-23418
Manuel R. Salazar Debtors AFFIDAVIT OF SERVICE
-- --X

 

STATE OF NEW YORK

Nee” ee”

COUNTY OF WESTCHESTER }

I, the undersigned, being sworn, say: I am not a party to the action, am over 18
years of age and reside in Hawthorne, New York on Dec 26, 2018 I served a copy of a
Notice of Proposed Witness List, by regular mail, to each of the following persons at the
last known address set forth after each name below.

Hon Robert D. Drain
ATTN: Arthur Tavarez.
US Bankruptcy Court
Southern District of NY
300 Quarropas Street
White Plains, NY 10601

Hasbani & Light PC
450 Seventh Ave, Suite 1408
New York, NY 10123

United States Trustee
201 Varick St, Room 1006
New York, NY 10014

  

. Yice-

Sworn to before me this Patricia Maldari [
26th day of Dec 2018

Ogun. OJbqeiL
io d

JENNIFER 0
NOTARY PUBLIC, State of New York
No. 01DU6130798
Qualified in Westchester

mission Expires duly 28, 20.
